FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                     UNITED STATES COURT OF APPEALS April 23, 2009
                                                              Elisabeth A. Shumaker
                                 TENTH CIRCUIT                    Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                     No. 09-5006
                                            (D.C. No. 4:08-CV-00238-CVE-PJC
 MORGAN EARL WINDRIX,                         and No. 4:02-CR-00120-CVE-1)
                                                        (N.D. Okla.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before TACHA, TYMKOVICH, and GORSUCH, Circuit Judges.



      Morgan Earl Windrix was convicted in federal court of a host of drug and

firearm charges and was sentenced to life imprisonment. On direct appeal, we

affirmed his conviction but remanded for resentencing in light of United States v.

Booker, 543 U.S. 220 (2005). United States v. Windrix, 405 F.3d 1146, 1157-58

(10th Cir. 2005). The district court resentenced him to 360 months’

imprisonment, a sentence we upheld on appeal. United States v. Westcott, 2007

WL 196564 (10th Cir. 2007). Mr. Windrix then filed the instant collateral


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
challenge to his confinement pursuant to 28 U.S.C. § 2255, raising two claims for

relief. In a thorough opinion, the district court denied his petition and his

subsequent request for a certificate of appealability (“COA”).

      Mr. Windrix now seeks a COA from this court to permit an appeal of the

district court’s denial of his § 2255 petition. A COA will not issue unless the

applicant makes a “substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), such that “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further,” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation

marks omitted).

      Mindful of the solicitous construction to be afforded Mr. Windrix’s pro se

filings, Van Deelen v. Johnson, 497 F.3d 1151, 1153 n. 1 (10th Cir. 2007), we

nonetheless conclude that no reasonable jurist could doubt the correctness of the

district court’s disposition. As such, and for substantially the same reasons given

by the district court, we deny Mr. Windrix’s application for a COA and dismiss

this appeal.

                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge


                                         -2-